ORDER
PER CURIAM:
AND NOW, this 13th day of Oct., 1987, the Petition for Exemption is denied, and the stay entered by this Court on July 28, 1987, and continued by order of the Court entered on September 3, 1987, is hereby dissolved. Opinions to follow.
HUTCHINSON, J., did not participate in the consideration or decision of this case.
*28LARSEN, J., dissents for the reason that the rush to meet the election deadline did not permit the Court sufficient time to adequately consider the matter.
ZAPPALA, J., dissents.